DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 11/6/2020 in which claims 1, 3-11 and 13-20 are pending. The applicant’s amendments have been fully considered but they are moot based on the new ground of rejection therefore this case is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josefsberg et al US 10404261 B1 in view of Alder et al US 5,572,167 A1 in in further view of Martin et al  US  20060164132.
     As per claims 1 and 11, Josefsberg et al teaches a frequency synthesizer (see figs.13 or 18 or 28 element 1300 or 1800), comprising: a first or main PL is equivalent to the claimed (Jitter cleaning) phase-locked loop (see fig.13 element 1302 and col.26, line 40 for… includes an upper PLL 1302, referred to as a main PLL 1302), comprising a voltage-controlled oscillator (see VCO 1310) configured to receive a reference clock (see fig.13 element 1306 and col.26, line 42 for … a TCXO 1306) and a mixed signal (see fig.13 element 1312 and col.26, line 48 for… a down convert mixer 1312), and suppress a jitter of the reference clock to generate a first oscillating   signal (see fig.13 element F1 to F2) 5based on the reference clock and the mixed signal by means of the voltage-controlled oscillator (see abstract for…reducing the phase-noise and col.24, line 48 for… the phase-noise may be referred to as jitter); second or lower PLL is equivalent to the claimed fractional phase-locked loop (see fig.13 element 1304 and col.26, line 41 for… and a lower PLL 1304, referred to as a reference PLL 1304), comprising another voltage-controlled oscillator (see fig.13 element 1316 and col.26, line 46 for… VCO 1316) configured to receive the reference clock (see fig.13 element 1306), and generate a second oscillating signal based on the reference clock (see fig.13 element Fr); a mixer, coupled to first phase-locked loop  and the second phase-locked loop  configured to mix the first oscillating signal and the second oscillating signal 10to generate the mixed signal (see fig.13 element 1312 and col.26, line 48 for… a down convert mixer 1312); and radio frequency phase locked loop, coupled to the jitter-cleaning phase-locked loop, configured to receive the first oscillating signal, and generate an output signal based on the first oscillating signal (see abstract and  figs 37-39 element 3702 or 3802 for….A RADAR unit).

Alder et al teach a first PLL voltage-controlled oscillator is a voltage-controlled crystal oscillator and the another PLL voltage-controlled oscillator is another voltage-controlled crystal oscillator (see fig.1 element 40 and 80 and abstract for…. a primary and secondary phase-locked loop circuits.  Each loop circuit comprises a phase detector, loop filter, VCXO).
It would have been obvious to one of ordinary skill in the art, before the filing of the claimed invention or at the time of filing, to implement the teaching of Alder into Josefbergs as to generate an output signal V.sub.o2 which may be suitably used as a second local clock signal in the host system in which circuit 1 would be used, as taught by Alder (see col.3, lines 5-8).
    However Josefsberg and Alder in combination fail to teach a sigma-delta modulator, coupled to the fractional phase-locked loop, configured to dynamically modulate a dividing factor of the fractional phase-locked loop according to a feedback signal received from the fractional phase-locked loop and allow a noise shaping by oversampling the feedback signal, so as to generate a modulated signal, and transmit the modulated signal to the fractional phase-locked loop.
Martin et al teaches a sigma-delta modulator (see fig.1 element 136), coupled to the fractional phase-locked loop (see fig.1 element 100 and abstract for…A fractional-N frequency synthesizer), configured to dynamically a fractional divider 124 and para [0081] for ….Accordingly, in this example, OSCDs is substantially the same as signal IGFs.)  of the fractional phase-locked loop according to a feedback signal received from the fractional phase-locked loop  and allow a noise shaping by oversampling the feedback signal, so as to generate a modulated signal, and transmit the modulated signal to the fractional phase-locked loop (see abstract and para [0012] for….An improvement to fractional synthesizers can be attained by adding a delta-sigma modulator ("DSM") to control the feedback fractional divider….this randomization and spectral noise shaping applies to the quantization noise inherent in fractional dividers and para [0036] for….A digital sigma  by over-sampling the delta-sigma modulator at frequencies higher than the reference clock such that quantization noise contained in the quantized signal is a high frequency quantization noise).
In view of the above, having the combined system of Josefsberg and Alder, and given the well-established teaching of Martin, It would have been obvious to one of ordinary skill in the art, at before the effective filing date of the claimed invention or at the time of filing, to implement the teaching of Martin into the combined system of Josefsberg and Alder as to translate directly into an improvement in the quality of the output clock with respect to fractional quantization noise, phase mismatch, and digital noise injection, as taught by Martin (see abstract).

As per claims 4 and 14, Josefsberg, Alder and Martin in combination would teach in combination would teach,, wherein the jitter-cleaning phase-locked loop further comprises: a frequency divider, coupled between the mixer and the phase-frequency detector, 10configured to perform a frequency-division to the mixed signal to generate the feedback signal as to generate an output signal V.sub.o2 which may be suitably used as a second local clock signal in the host 
As per claims 5 and 15, Josefsberg, Alder and Martin in combination would teach in combination would teach, wherein the voltage-controlled, which suppresses phase noise caused by the control signal to generate the first oscillating signal as to generate an output signal V.sub.o2 which may be suitably used as a second local clock signal in the host system in which circuit 1 would be used, as taught by Alder (see col.3, lines 5-8) and further translate directly into an improvement in the quality of the output clock with respect to fractional quantization noise, phase mismatch, and digital noise injection, as taught by Martin (see abstract).
As per claims 6 and 16, Josefsberg, Alder and Martin in combination would teach in combination would teach,, wherein the fractional 15phase-locked loop comprises: a phase-frequency detector, configured to receive the reference clock and a feedback signal, and compare the reference clock with the feedback signal to generate a phase difference signal; a charge pump, coupled to the phase-frequency detector, configured to charge the 20phase difference signal to the generate a charging signal; a low-pass filter, coupled to the charge pump, configured to filter the charging signal to generate a control signal; and the another voltage-controlled oscillator, coupled between the low-pass filter and the 
As per claims 7 and 17, Josefsberg, Alder and Martin in combination would teach in combination would teach,, wherein the fractional phase-locked loop further comprises: a fractional frequency divider, coupled between the another voltage-controlled oscillator and 5the phase-frequency detector, configured to receive the second oscillating signal and the modulated signal, and perform a fractional frequency-division to the second oscillating signal to generate the feedback signal based on the second oscillating signal and the modulated signal as to generate an output signal V.sub.o2 which may be suitably used as a second local clock signal in the host system in which circuit 1 would be used, as taught by Alder (see col.3, lines 5-8) and further translate directly into an improvement in the quality of the output clock with respect to fractional quantization noise, phase mismatch, and digital noise injection, as taught by Martin (see abstract).
As per claims 8 and 18, Josefsberg and Alder in combination would teach in combination would teach,, wherein the another voltage-controlled oscillator, 
As per claims 9 and 19, Josefsberg, Alder and Martin in combination would teach in combination would teach, wherein the radio-frequency phase-locked loop comprises: a phase-frequency detector, coupled to the jitter-cleaning phase-locked loop, configured to receive the first oscillating signal and a feedback signal, and compare the first 15oscillating signal with the feedback signal to generate a phase difference signal; a charge pump, coupled to the phase-frequency detector, configured to charge the phase difference signal to the generate a charging signal; a low-pass filter, coupled to the charge pump, configured to filter the charging signal to generate a control signal; and  20a radio-frequency voltage-controlled oscillator, coupled to the low-pass filter, configured to receive the control signal, and generate the output signal according to the charging signal  as to generate an output signal V.sub.o2 which may be suitably used as a second local clock signal in the host system in which circuit 1 would be used, as taught by Alder (see col.3, lines 5-8) and further translate directly into an improvement in the quality of the output clock with respect to fractional 
As per claims 10 and 20, Josefsberg, Alder and Martin in combination would teach in combination would teach,, wherein the radio-frequency phase-locked loop further comprises:  -18-File: 80457usf a frequency divider, coupled between the radio-frequency voltage-controlled oscillator and the phase-frequency detector, configured to perform a frequency-division to the output signal to generate the feedback signal as to generate an output signal V.sub.o2 which may be suitably used as a second local clock signal in the host system in which circuit 1 would be used, as taught by Alder (see col.3, lines 5-8) and further translate directly into an improvement in the quality of the output clock with respect to fractional quantization noise, phase mismatch, and digital noise injection, as taught by Martin (see abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100166084 A1 or US 10348310 B1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633